Clark, J.:
Exception 1. — The action is not based on contract, and is for the recovery of property which it is averred in the complaint exceeds fifty dollars in value. The Court rightly held that the Superior Court had jurisdiction. Even had the value of the property been less than fifty dollars, the Superior Court had concurrent jurisdiction. The Code, § 887.
Exception 3. — The action being not only for the recovery 'of the crops, but for the value of'part of the same, alleged to have been wrongfully converted by the defendants, the Court properly refused the motion to dismiss the action made, on the ground that the landlord being entitled to possession of the crops no action would lie against him. Whether he was landlord or not was a controverted point, and if landlord he was liable to account to plaintiffs for value of crops in excess of his lien.
Exception 3. — The Court properly held that the paper-writings put in evidence by plaintiffs “sufficiently described the land upon which the crops were to be raised, and were a sufficient compliance with the .statute creating an agricultural lien, though prescribing a different remedy from that allowed by statute. The Code, § 1800.” On the first point, the mortgage on the crops to be raised on the farm described and “ on any other lands he may cultivate during the present year 1891 ” was held effective in Woodlief v. Harris, 95 N. C., 211, as to the crops on the lands described (which is the case here), though void as to those raised on “any other lands.” Gwathney v. Etheridge, 99 N. C., 571. As to the second point, the insertion of a power of sale upon default made did not invali*147date the instrument as an agricultural lien. As to the Pleas-ants & Sons lien assigned to Egerton the jury, in response to the issue, find that nothing was advanced thereunder.
No Error.